Citation Nr: 9900660	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected lumbosacral strain 
with left sciatica.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had verified active service from June 1979 to 
August 1993, as well as over five years of prior credited 
active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran has raised a claim of 
entitlement to service connection for an ulcer disorder.  
That matter is referred to the RO for further action as 
indicated.


REMAND

In September 1996, the Board remanded the veterans claim to 
the RO for further development, to include obtaining 
outstanding VA medical records, scheduling a contemporary VA 
examination, and obtaining records of the veterans 
participation in the vocational rehabilitation program with 
the Preston County Work Shelter and his current vocational 
status for association with the claims file.  A review of the 
record reflects that subsequent to the September 1996 remand, 
the RO requested further VA medical records and scheduled the 
veteran for examination.  A report of examination conducted 
in December 1996, additional VA outpatient records and a 
report of magnetic resonance imaging performed at the VA were 
thereby associated with the record.  However, from a review 
of the file it does not appear that the RO requested or 
obtained the vocational records specified in the Boards 
September 1996 remand.  

In a decision dated in March 1998, the Board considered the 
existing record and denied the veteran entitlement to an 
increased evaluation for his service-connected lumbosacral 
spine disability.  The veteran appealed to the United States 
Court of Veterans Appeals (Court).  In September 1998, the 
Court granted a Joint Motion To Remand, citing its decision 
in Stegall v.  West, 11 Vet. App. 268 (1998) as the basis for 
remand.  Specifically, the Court noted that the RO had not 
obtained records from the Preston County Work Shelter as 
requested in the Boards September 1996 remand, and that the 
Board had thus erroneously proceeded to deny the veterans 
claim in March 1998.  In Stegall, the Court held that 
compliance by the Board and the RO with remand directives is 
neither optional nor discretionary and that where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, supra. 

Accordingly, consistent with the Courts September 1998 Order 
and with the holding in Stegall, supra, this claim is 
returned to the RO for the following:

1.  The RO should obtain and associate 
with the claims file records pertaining 
to the veterans participation in the 
vocational rehabilitation program with 
the Preston County Work Shelter.  The RO 
should obtain other available information 
relevant to the veterans current 
vocational status.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
